Exhibit 10.2

 

AMENDED AND RESTATED REVOLVING LINE OF CREDIT NOTE

 

September 22, 2005

 

Dallas, Texas

 

$100,000,000.00

 

FOR VALUE RECEIVED, the undersigned (hereinafter called “Maker”) does hereby
unconditionally promise to pay to the order of Wells Fargo Bank, National
Association, a national banking association (“Payee”), at its office at 1445
Ross Avenue, 3rd Floor, MAC T5303-031, Dallas, Texas  75202, the principal sum
of ONE HUNDRED MILLION AND NO/100 DOLLARS ($100,000,000.00), or such lesser
amount as has been loaned or advanced by Payee to Maker hereunder, in lawful
money of the United States of America, together with interest from the date
hereof until maturity at the rates per annum provided below.

 


1.                                       DEFINITIONS.  FOR PURPOSES OF THIS
REVOLVING LINE OF CREDIT NOTE (THIS “NOTE”), UNLESS THE CONTEXT OTHERWISE
REQUIRES, THE FOLLOWING TERMS SHALL HAVE THE DEFINITIONS ASSIGNED TO SUCH TERMS
AS FOLLOWS:


 

“Business Day” shall mean:

 


(I)                                     FOR ALL PURPOSES (OTHER THAN AS COVERED
BY CLAUSE (II) BELOW) ANY DAY EXCEPT SATURDAY, SUNDAY OR A DAY WHICH IN THE
UNITED STATES IS A LEGAL HOLIDAY OR A DAY ON WHICH BANKING INSTITUTIONS ARE
AUTHORIZED OR REQUIRED BY LAW OR OTHER GOVERNMENT ACTION TO CLOSE;


 


(II)                                  WITH RESPECT TO ALL NOTICES AND
DETERMINATIONS IN CONNECTION WITH, AND PAYMENTS OF PRINCIPAL AND INTEREST ON, A
LIBOR BALANCE, ANY DAY WHICH IS A BUSINESS DAY DESCRIBED IN CLAUSE (I) ABOVE AND
WHICH IS ALSO A DAY FOR TRADING BY AND BETWEEN BANKS IN THE INTERBANK EURODOLLAR
MARKET.


 

“Consequential Loss” shall mean, with respect to Maker’s payment, or conversion
to a different Interest Option, of all or any portion of the then-outstanding
principal amount of any LIBOR Balance on a day other than the last day of the
LIBOR Interest Period related thereto, any loss, cost or expense incurred by
Payee in redepositing such principal amount, including the sum of (i) the
interest which, but for such payment, Payee would have earned in respect of such
principal amount so paid for the remainder of LIBOR Interest Period applicable
to such principal amount, reduced, if Payee is able to redeposit such principal
amount so paid for the balance of such LIBOR Interest Period, by the interest
earned by Payee as a result of so redepositing such principal amount, plus
(ii) any expense or penalty incurred by Payee on redepositing such principal
amount.

 

“Contract Rate” shall mean a rate of interest based upon the LIBOR Base Rate or
WFB Base Rate in effect at any time pursuant to an Interest Notice.

 

“Dollars” and the sign “$” shall mean lawful currency of the United States of
America.

 

1

--------------------------------------------------------------------------------


 

“Eurocurrency Reserve Percentage” shall mean, with respect to each LIBOR
Interest Period the maximum reserve percentage (expressed as a decimal) in
effect on the first day of any LIBOR Interest Period, as prescribed by the Board
of Governors of the Federal Reserve System (or any successor), for determining
reserve requirements applicable to “eurocurrency liabilities” pursuant to
Regulation D or any other then applicable regulation of the Board of Governors
(or any successor) which prescribes reserve requirements applicable to
“eurocurrency liabilities,” as presently defined in Regulation D, or any
eurocurrency funding.

 

“Event of Default” shall mean an Event of Default as such term is defined in the
Loan Agreement.

 

“Excess Interest Amount” shall mean, on any date, the amount by which (i) the
amount of all interest which would have accrued prior to such date on the
principal of this Note (had the applicable Contract Rate at all times been in
effect without limitation by the Maximum Rate) exceeds (ii) the aggregate amount
of interest actually received by Payee on this Note on or prior to such date.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the
immediately following Business Day by the Federal Reserve Bank of New York or,
if such rate is not published for any Business Day, the average of the
quotations for the day of the requested advance received by Payee from three
Federal funds brokers of recognized standing selected by Payee.

 

“Interest Notice” shall mean the written notice given by Maker to Payee of the
Interest Options selected hereunder.  Each Interest Notice shall specify the
Interest Option selected, the amount of the unpaid principal balance of this
Note to bear interest at the rate selected and, if the LIBOR Base Rate is
specified, the length of the applicable LIBOR Interest Period.

 

“Interest Option” shall have the meaning assigned to such term in paragraph 7
hereof.

 

“Interest Payment Date” shall mean (i) in the case of any WFB Base Rate Balance,
the fifteenth (15th) day of the last month of each calendar quarter during the
term hereof, commencing December 15, 2005, and at the maturity of this Note, and
(ii) in the case of any LIBOR Balance, the last day of the corresponding LIBOR
Interest Period with respect to such LIBOR Balance and at the maturity of this
Note.

 

“LIBOR Balance” shall mean any principal balance of this Note which, pursuant to
an Interest Notice, bears interest at a rate based upon the LIBOR Base Rate for
the LIBOR Interest Period specified in such Interest Notice.

 

“LIBOR Base Rate” shall mean, with respect to each LIBOR Interest Period, on any
day thereof the quotient of (i) the LIBOR Rate with respect to such LIBOR
Interest Period, divided by (ii) the remainder of 1.0 minus the Eurocurrency
Reserve Percentage in effect on such day.

 

“LIBOR Interest Period” shall mean, with respect to any LIBOR Balance, a period
commencing: (i) on any date upon which, pursuant to an Interest Notice, the
principal amount of such LIBOR Balance begins to accrue interest at the LIBOR
Base Rate, or (ii) on the last day of

 

2

--------------------------------------------------------------------------------


 

the immediately preceding LIBOR Interest Period in the case of a rollover to a
successive LIBOR Interest Period, and ending one month, two months or three
months thereafter as Maker shall elect in accordance with the provisions hereof;
provided, that: (A) any LIBOR Interest Period which would otherwise end on a day
which is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
LIBOR Interest Period shall end on the next preceding Business Day; and (B) any
LIBOR Interest Period which begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such LIBOR Interest Period) shall, subject to clauses
(C) below and (A) above, end on the last Business Day of a calendar month; and
(C) any LIBOR Interest Period which would otherwise end after September 21, 2006
shall end on September 21, 2006.

 

“LIBOR Rate” shall mean, with respect to each LIBOR Interest Period, the rate of
interest determined by Payee to be the arithmetic average (rounded upward, if
necessary to the nearest 1/16th of 1%) of the per annum rates of interest at
which Dollar deposits with a maturity equal to the proposed LIBOR Interest
Period (and in an amount approximating the LIBOR Balance) would be offered to
Payee by major banks in the interbank eurodollar market at approximately
8:00 a.m. (Dallas, Texas time) on the Business Day immediately preceding the
first day of such LIBOR Interest Period.

 

“Loan Agreement” shall mean that certain Loan Agreement, dated as of
September 23, 2004, by and among Maker, Payee and the subsidiaries and/or
affiliates of Maker from time to time a party thereto, as guarantors, as
amended, restated, supplemented and/or modified from time to time.

 

“Maximum Rate,” as used herein, shall mean, with respect to the holder hereof,
the maximum non-usurious interest rate, if any, that at any time, or from time
to time, may be contracted for, taken, reserved, charged, or received on the
indebtedness evidenced by this Note under the laws which are presently in effect
of the United States and the State of Texas applicable to such holder and such
indebtedness or, to the extent permitted by law, under such applicable laws of
the United States and the State of Texas which may hereafter be in effect and
which allow a higher maximum non-usurious interest rate than applicable laws now
allow.  To the extent that any of the optional interest rate ceilings provided
in Chapter 303 of the Texas Finance Code, as amended from time to time (as
amended, the “Texas Finance Code”), may be available for application to any
loan(s) or extension(s) of credit under this Note for the purpose of determining
the Maximum Rate hereunder pursuant to the Texas Finance Code, the applicable
“monthly ceiling” (as such term is defined in Chapter 303 of the Texas Finance
Code) from time to time in effect shall be used to the extent that it is so
available, and if such “monthly ceiling” at any time is not so available then
the applicable “weekly ceiling” (as such term is defined in Chapter 303 of the
Texas Finance Code) from time to time in effect shall be used to the extent that
it is so available.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation relating to reserve requirements applicable to member banks of
the Federal Reserve System.

 

“Total Commitment” shall mean $100,000,000.00.

 

3

--------------------------------------------------------------------------------


 

“WFB” shall mean Wells Fargo Bank, National Association, a national banking
association, and its successors and assigns.

 

“WFB Base Rate” shall mean, on any date of determination, a variable rate of
interest per annum equal to the higher of either (a) the WFB Prime Rate, or
(b) the Federal Funds Effective Rate plus one-half of one percent (0.50%).

 

“WFB Base Rate Balance” shall mean that portion of the principal balance of this
Note bearing interest at a rate based upon the WFB Base Rate.

 

“WFB Prime Rate” shall mean the rate of interest most recently announced within
Payee at its principal office in San Francisco as its prime rate and is a base
rate for calculating interest on certain loans.  The rate announced by Payee as
its prime rate may or may not be the most favorable rate charged by Payee to its
customers.  Each change in the WFB Prime Rate shall become effective without
prior notice to Maker automatically as of the opening of business on the date
such change is announced within Payee.

 


2.                                       MANNER OF BORROWING; ADVANCE REQUESTS. 
A REQUEST FOR AN ADVANCE UNDER THIS NOTE SHALL BE MADE, OR SHALL BE DEEMED TO BE
MADE, IF MAKER GIVES PAYEE NOTICE OF ITS INTENTION TO BORROW, IN WHICH NOTICE
MAKER SHALL SPECIFY (I) THE AGGREGATE PRINCIPAL AMOUNT OF SUCH ADVANCE AND
(II) THE REQUESTED DATE OF SUCH ADVANCE, WHICH SHALL BE A BUSINESS DAY.  ANY
SUCH REQUEST FOR AN ADVANCE SHALL BE ACCOMPANIED BY AN INTEREST NOTICE AND SHALL
BE MADE (I) NO LATER THAN 11:00 A.M. DALLAS, TEXAS TIME AT LEAST THREE
(3) BUSINESS DAYS PRIOR TO THE REQUESTED ADVANCE DATE IF THE PRINCIPAL BALANCE
OF SUCH ADVANCE, PURSUANT TO SUCH INTEREST NOTICE, IS TO BEAR INTEREST AT A RATE
BASED UPON THE LIBOR BASE RATE AND (II) NO LATER THAN 11:00 A.M. DALLAS, TEXAS
TIME OR THE REQUESTED ADVANCE DATE IF THE PRINCIPAL BALANCE OF SUCH ADVANCE,
PURSUANT TO SUCH INTEREST NOTICE, IS TO BEAR INTEREST AT A RATE BASED UPON THE
WFB BASE RATE.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, PAYEE SHALL
HAVE THE RIGHT TO REFUSE TO ACCEPT A REQUEST FOR AN ADVANCE UNDER THIS NOTE IF
AT THE DATE ANY SUCH REQUEST IS MADE OR ANY SUCH ADVANCE IS TO BE MADE THERE
EXISTS A DEFAULT OR AN EVENT OF DEFAULT UNDER THIS NOTE OR THE LOAN AGREEMENT. 
AS AN ACCOMMODATION TO MAKER, PAYEE MAY PERMIT TELEPHONIC REQUESTS FOR LOANS AND
ELECTRONIC TRANSMITTAL OF INSTRUCTIONS, AUTHORIZATIONS, AGREEMENTS OR REPORTS TO
PAYEE BY MAKER.  UNLESS MAKER SPECIFICALLY DIRECTS PAYEE IN WRITING NOT TO
ACCEPT OR ACT UPON TELEPHONIC OR ELECTRONIC COMMUNICATIONS FROM MAKER, PAYEE
SHALL HAVE NO LIABILITY TO MAKER FOR ANY LOSS OR DAMAGE SUFFERED BY MAKER AS A
RESULT OF PAYEE’S HONORING OF ANY REQUESTS, EXECUTION OF ANY INSTRUCTIONS,
AUTHORIZATIONS OR AGREEMENTS OR RELIANCE ON ANY REPORTS COMMUNICATED TO PAYEE
TELEPHONICALLY OR ELECTRONICALLY AND PURPORTING TO HAVE BEEN SENT TO PAYEE BY
ANY INDIVIDUAL FROM TIME TO TIME DESIGNATED BY MAKER AS AN AUTHORIZED OFFICER
AND PAYEE SHALL HAVE NO DUTY TO VERIFY THE ORIGIN OR AUTHENTICITY OF ANY SUCH
COMMUNICATION.


 


3.                                       PAYMENTS OF INTEREST AND PRINCIPAL. 
INTEREST ON THE UNPAID PRINCIPAL BALANCE OF THIS NOTE SHALL BE DUE AND PAYABLE
ON EACH INTEREST PAYMENT DATE AS IT ACCRUES.  THE UNPAID PRINCIPAL BALANCE OF
THIS NOTE SHALL BE DUE AND PAYABLE IN FULL ON SEPTEMBER 21, 2006.


 


4.                                       RATES OF INTEREST.  THE UNPAID
PRINCIPAL OF THE WFB BASE RATE BALANCE SHALL BEAR INTEREST AT A RATE PER ANNUM
WHICH SHALL FROM DAY TO DAY BE EQUAL TO THE LESSER OF (I) THE HIGHER OF EITHER
(A) THE WFB BASE RATE IN EFFECT FROM DAY TO DAY, MINUS ONE PERCENT (1.00%) OR
(B) THREE

 

4

--------------------------------------------------------------------------------


 


PERCENT (3.0%), OR (II) THE MAXIMUM RATE. THE UNPAID PRINCIPAL OF EACH LIBOR
BALANCE SHALL BEAR INTEREST AT A RATE PER ANNUM WHICH SHALL FROM DAY TO DAY BE
EQUAL TO THE LESSER OF (I) THE LIBOR BASE RATE FOR THE LIBOR INTEREST PERIOD IN
EFFECT WITH RESPECT TO SUCH LIBOR BALANCE PLUS ONE-HALF OF ONE PERCENT (0.50%),
OR (II) THE MAXIMUM RATE.  EACH DETERMINATION BY PAYEE OF THE LIBOR BASE RATE
SHALL, IN THE ABSENCE OF MANIFEST ERROR, BE CONCLUSIVE AND BINDING.  INTEREST ON
THIS NOTE WITH RESPECT TO EACH WFB BASE RATE BALANCE AND EACH LIBOR BALANCE
SHALL BE CALCULATED ON THE BASIS OF THE ACTUAL DAYS ELAPSED IN A YEAR CONSISTING
OF 360 DAYS.

 


5.                                       INTEREST RECAPTURE.  IF ON EACH
INTEREST PAYMENT DATE OR ANY OTHER DATE ON WHICH INTEREST PAYMENTS ARE REQUIRED
HEREUNDER, PAYEE DOES NOT RECEIVE INTEREST ON THIS NOTE COMPUTED AT THE CONTRACT
RATE BECAUSE SUCH CONTRACT RATE EXCEEDS OR HAS EXCEEDED THE MAXIMUM RATE, THEN
MAKER SHALL, UPON THE WRITTEN DEMAND OF PAYEE, PAY TO PAYEE IN ADDITION TO THE
INTEREST OTHERWISE REQUIRED TO BE PAID HEREUNDER, ON EACH INTEREST PAYMENT DATE
THEREAFTER, THE EXCESS INTEREST AMOUNT (CALCULATED AS OF SUCH LATER INTEREST
PAYMENT DATE); PROVIDED THAT IN NO EVENT SHALL MAKER BE REQUIRED TO PAY INTEREST
AT A RATE EXCEEDING THE MAXIMUM RATE EFFECTIVE DURING SUCH PERIOD.

 


6.                                       DEFAULT RATE OF INTEREST.  FROM AND
AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THIS
NOTE SHALL BEAR INTEREST AT ANY RATE EQUAL TO OR LESS THAN THE MAXIMUM RATE, AS
CHOSEN BY PAYEE, AT ITS DISCRETION.  ALL PAST DUE PRINCIPAL AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, INTEREST UPON THIS NOTE SHALL BEAR INTEREST AT ANY
RATE EQUAL TO OR LESS THAN THE MAXIMUM RATE, AS CHOSEN BY PAYEE, AT ITS
DISCRETION.

 


7.                                       INTEREST OPTION.  SUBJECT TO THE
PROVISIONS HEREOF, MAKER SHALL HAVE THE OPTION (AN “INTEREST OPTION”) TO
DESIGNATE PORTIONS OF THE UNPAID PRINCIPAL BALANCE HEREOF TO BEAR INTEREST AT A
RATE BASED UPON THE LIBOR BASE RATE OR WFB BASE RATE AS PROVIDED IN PARAGRAPH 4
HEREOF; PROVIDED, HOWEVER, THAT (I) IN THE CASE OF SELECTION OF THE WFB BASE
RATE, SUCH ADVANCE SHALL NOT BE LESS THAN $100,000 (OR, IF GREATER THAN $100,000
IN INTEGRAL MULTIPLES OF $100,000) OR (II) IN THE CASE OF THE SELECTION OF THE
LIBOR BASE RATE, THE LIBOR BALANCE FOR A PARTICULAR LIBOR INTEREST PERIOD SHALL
NOT BE LESS THAN $500,000 (OR, IF GREATER THAN $500,000, IN INTEGRAL MULTIPLES
OF $100,000); PROVIDED FURTHER, HOWEVER, THAT NO MORE THAN FIVE (5) LIBOR
BALANCES SHALL BE OUTSTANDING AT ANY ONE TIME UNDER THIS NOTE; PROVIDED FURTHER,
HOWEVER, THAT THE SUM OF THE AGGREGATE AMOUNT OF ALL LIBOR BALANCES AND WFB BASE
RATE BALANCES OUTSTANDING UNDER THIS NOTE SHALL AT NO TIME EXCEED THE TOTAL
COMMITMENT.  THE OPTION OF MAKER TO DESIGNATE PORTIONS OF THE PRINCIPAL OF THIS
NOTE TO BEAR INTEREST AT A RATE BASED UPON THE LIBOR BASE RATE OR WFB BASE RATE
SHALL BE EXERCISED IN THE MANNER PROVIDED BELOW:


 


(I)                                     AT TIME OF BORROWING.  MAKER SHALL
REQUEST ADVANCES UNDER THIS NOTE IN ACCORDANCE WITH, AND IN THE MANNER
PRESCRIBED BY, PARAGRAPH 2 HEREOF.  IN CONNECTION WITH ANY SUCH ADVANCE REQUEST,
MAKER SHALL GIVE PAYEE AN INTEREST NOTICE INDICATING THE INTEREST OPTION
SELECTED WITH RESPECT TO THE PRINCIPAL AMOUNT OF THE PROPOSED BORROWING.


 


(II)                                  AT EXPIRATION OF LIBOR INTEREST.  AT LEAST
THREE (3) BUSINESS DAYS PRIOR TO THE TERMINATION OF ANY LIBOR INTEREST PERIOD,
MAKER SHALL GIVE PAYEE AN INTEREST NOTICE INDICATING THE INTEREST OPTION TO BE
APPLICABLE TO THE CORRESPONDING LIBOR BALANCE, AS APPROPRIATE, UPON THE
EXPIRATION OF SUCH LIBOR INTEREST PERIOD.  IF THE REQUIRED INTEREST NOTICE SHALL
NOT HAVE BEEN TIMELY RECEIVED BY PAYEE PRIOR TO THE EXPIRATION OF THE THEN

 

5

--------------------------------------------------------------------------------


 


RELEVANT LIBOR INTEREST PERIOD, MAKER SHALL BE DEEMED (A) TO HAVE SELECTED A
RATE BASED UPON THE WFB BASE RATE TO BE APPLICABLE TO SUCH LIBOR BALANCE, AND
SUCH LIBOR BALANCE SHALL THEREAFTER BE A WFB BASE RATE BALANCE UPON THE
EXPIRATION OF SUCH LIBOR INTEREST PERIOD AND (B) TO HAVE GIVEN PAYEE NOTICE OF
SUCH SELECTIONS.


 


(III)                               CONVERSION FROM WFB BASE RATE.  DURING ANY
PERIOD IN WHICH ANY PORTION OF THE PRINCIPAL HEREOF BEARS INTEREST AT A RATE
BASED UPON THE WFB BASE RATE, MAKER SHALL HAVE THE RIGHT, ON ANY BUSINESS DAY
(THE “CONVERSION DATE”), TO CONVERT ALL OR A PORTION OF SUCH PRINCIPAL AMOUNT
FROM THE WFB BASE RATE BALANCE TO A LIBOR BALANCE BY GIVING PAYEE AN INTEREST
NOTICE OF SUCH SELECTION AT LEAST THREE (3) BUSINESS DAYS PRIOR TO SUCH
CONVERSION DATE FOR ANY LIBOR BALANCE.


 


8.                                       SPECIAL PROVISIONS FOR LIBOR PRICING

 


(A)                                  INADEQUACY OF LIBOR PRICING.  IF PAYEE
REASONABLY DETERMINES THAT, BY REASON OF CIRCUMSTANCES AFFECTING THE INTERBANK
MARKET GENERALLY, DEPOSITS IN DOLLARS (IN THE APPLICABLE AMOUNTS) ARE NOT BEING
OFFERED TO PAYEE IN THE INTERBANK MARKET FOR ANY LIBOR INTEREST PERIOD, OR THAT
THE RATE AT WHICH SUCH DOLLAR DEPOSITS ARE BEING OFFERED WILL NOT ADEQUATELY AND
FAIRLY REFLECT THE COST TO PAYEE OF MAKING OR MAINTAINING A LIBOR BALANCE FOR
SUCH LIBOR INTEREST PERIOD, PAYEE SHALL FORTHWITH GIVE NOTICE THEREOF TO MAKER,
WHEREUPON UNTIL PAYEE NOTIFIES MAKER THAT THE CIRCUMSTANCES GIVING RISE TO SUCH
SUSPENSION NO LONGER EXIST, (I) THE RIGHT OF MAKER TO SELECT AN INTEREST OPTION
BASED UPON THE LIBOR BASE RATE SHALL BE SUSPENDED, AND (II) MAKER SHALL CONVERT
EACH LIBOR BALANCE INTO THE WFB BASE RATE BALANCE IN ACCORDANCE WITH THE
PROVISIONS HEREOF ON THE LAST DAY OF THE THEN-CURRENT LIBOR INTEREST PERIOD
APPLICABLE TO SUCH LIBOR BALANCE.


 


(B)                                 ILLEGALITY.  IF THE ADOPTION OF ANY
APPLICABLE LAW, RULE OR REGULATION, OR ANY CHANGE THEREIN, OR ANY CHANGE IN THE
INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL
BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION
THEREOF, OR COMPLIANCE BY PAYEE WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT
HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY SHALL MAKE IT UNLAWFUL OR IMPOSSIBLE FOR PAYEE TO MAKE OR MAINTAIN A
LIBOR BALANCE, PAYEE SHALL SO NOTIFY MAKER.  UPON RECEIPT OF SUCH NOTICE, MAKER
SHALL CONVERT SUCH LIBOR BALANCE INTO THE WFB BASE RATE BALANCE, ON EITHER
(I) THE LAST DAY OF THE THEN-CURRENT LIBOR INTEREST PERIOD APPLICABLE TO SUCH
LIBOR BALANCE IF PAYEE MAY LAWFULLY CONTINUE TO MAINTAIN AND FUND SUCH LIBOR
BALANCE TO SUCH DAY, OR (II) IMMEDIATELY, IF PAYEE MAY NOT LAWFULLY CONTINUE TO
MAINTAIN SUCH LIBOR BALANCE TO SUCH DAY.


 


(C)                                  INCREASED COSTS FOR LIBOR BALANCES.

 


(I)                                     IF THE ADOPTION OF ANY APPLICABLE LAW,
RULE OR REGULATION, OR ANY CHANGE THEREIN, OR ANY CHANGE IN THE INTERPRETATION
OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR
COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR
COMPLIANCE BY PAYEE WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE
FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY SHALL
SUBJECT PAYEE TO ANY TAX (INCLUDING WITHOUT LIMITATION ANY UNITED STATES
INTEREST EQUALIZATION OR SIMILAR TAX, HOWEVER NAMED), DUTY OR OTHER CHARGE WITH
RESPECT TO THE

 

6

--------------------------------------------------------------------------------


 


LIBOR BALANCES, THIS NOTE OR PAYEE’S OBLIGATION TO COMPUTE INTEREST ON THE
PRINCIPAL BALANCE OF THIS NOTE AT A RATE BASED UPON THE LIBOR BASE RATE, OR
SHALL CHANGE THE BASIS OF TAXATION OF PAYMENTS TO PAYEE OF THE PRINCIPAL OF OR
INTEREST ON THE LIBOR BALANCES OR ANY OTHER AMOUNTS DUE UNDER THIS NOTE IN
RESPECT OF THE LIBOR BALANCES OR PAYEE’S OBLIGATION TO COMPUTE THE INTEREST ON
THE BALANCE OF THIS NOTE AT A RATE BASED UPON THE LIBOR BASE RATE (EXCEPT FOR
CHANGES IN THE RATE ON THE TAX ON THE OVERALL NET INCOME OF PAYEE IMPOSED BY THE
JURISDICTION IN WHICH PAYEE’S PRINCIPAL EXECUTIVE OFFICE IS LOCATED); OR


 


(II)                                  IF ANY GOVERNMENTAL AUTHORITY, CENTRAL
BANK OR OTHER COMPARABLE AUTHORITY SHALL AT ANY TIME IMPOSE, MODIFY OR DEEM
APPLICABLE ANY RESERVE (INCLUDING, WITHOUT LIMITATION, ANY IMPOSED BY THE BOARD
OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM BUT EXCLUDING ANY RESERVE REQUIREMENT
INCLUDED IN THE EUROCURRENCY RESERVE PERCENTAGE OF PAYEE), SPECIAL DEPOSIT OR
SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
CREDIT EXTENDED BY, PAYEE, OR SHALL IMPOSE ON PAYEE (OR ITS EUROCURRENCY LENDING
OFFICE) OR THE INTERBANK MARKET ANY OTHER CONDITION AFFECTING A LIBOR BALANCE,
THIS NOTE OR PAYEE’S OBLIGATION TO COMPUTE THE INTEREST ON THE BALANCE OF THIS
NOTE AT A RATE BASED UPON THE LIBOR BASE RATE; AND THE RESULT OF ANY OF THE
FOREGOING IS TO INCREASE THE COST TO PAYEE OF MAINTAINING A LIBOR BALANCE, OR TO
REDUCE THE AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY PAYEE UNDER THIS NOTE BY
AN AMOUNT DEEMED BY PAYEE TO BE MATERIAL, THEN UPON DEMAND BY PAYEE, MAKER SHALL
PAY TO PAYEE SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE PAYEE FOR SUCH
INCREASED COST OR REDUCTION, THE AMOUNT OF WHICH, WHEN AGGREGATED WITH INTEREST
TO BE PAID UNDER THE LIBOR BALANCE, DOES NOT EXCEED THE INTEREST WHICH WOULD
HAVE BEEN PAYABLE HAD THE BALANCE BEEN CALCULATED USING THE WFB BASE RATE. 
PAYEE WILL PROMPTLY NOTIFY MAKER OF ANY EVENT OF WHICH IT HAS KNOWLEDGE,
OCCURRING AFTER THE DATE HEREOF, WHICH WILL ENTITLE PAYEE TO COMPENSATION
PURSUANT TO THIS PARAGRAPH.  A CERTIFICATE OF PAYEE CLAIMING COMPENSATION UNDER
THIS PARAGRAPH AND SETTING FORTH THE ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID TO
PAYEE HEREUNDER SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.


 


(D)                                 EFFECT ON BALANCES.  IF NOTICE HAS BEEN
GIVEN REQUIRING A LIBOR BALANCE TO BE REPAID OR CONVERTED TO THE WFB BASE RATE
BALANCE, THEN UNLESS AND UNTIL PAYEE NOTIFIES MAKER THAT THE CIRCUMSTANCES
GIVING RISE TO SUCH REPAYMENT NO LONGER APPLY, THE INTEREST OPTION SHALL BE A
RATE BASED UPON THE WFB BASE RATE.  IF PAYEE NOTIFIES MAKER THAT THE
CIRCUMSTANCES GIVING RISE TO SUCH REPAYMENT OR CONVERSION NO LONGER APPLY, MAKER
MAY THEREAFTER SELECT A RATE BASED UPON THE LIBOR BASE RATE IN ACCORDANCE WITH
THE TERMS OF THIS NOTE.


 


9.                                       EXTENSION, PLACE AND APPLICATION OF
PAYMENTS.  SUBJECT TO THE TERMS OF THE DEFINITIONS OF LIBOR INTEREST PERIOD,
SHOULD THE PRINCIPAL OF, OR ANY INTEREST ON, THIS NOTE BECOME DUE AND PAYABLE ON
ANY DAY OTHER THAN A BUSINESS DAY, THE MATURITY THEREOF SHALL BE EXTENDED TO THE
NEXT SUCCEEDING BUSINESS DAY, AND INTEREST SHALL BE PAYABLE WITH RESPECT TO SUCH
EXTENSION.  ALL PAYMENTS OF PRINCIPAL OF, AND INTEREST ON, THIS NOTE SHALL BE
MADE BY MAKER TO PAYEE AT PAYEE’S PRINCIPAL BANKING OFFICE IN DALLAS, TEXAS IN
FEDERAL OR OTHER IMMEDIATELY AVAILABLE FUNDS.  PAYMENTS MADE TO PAYEE BY MAKER
HEREUNDER SHALL BE APPLIED FIRST TO ACCRUED INTEREST AND THEN TO PRINCIPAL.

 

7

--------------------------------------------------------------------------------


 


10.                                 REPAYMENTS OF WFB BASE RATE BALANCES;
PREPAYMENTS OF LIBOR BALANCES; CONSEQUENTIAL LOSS.  MAKER MAY REPAY ANY WFB BASE
RATE BALANCE AT ANY TIME WITHOUT PREMIUM OR PENALTY AND WITHOUT PRIOR NOTICE. 
MAKER MAY PREPAY ANY LIBOR BALANCE PRIOR TO THE EXPIRATION OF THE APPLICABLE
LIBOR INTEREST PERIOD UPON THREE (3) BUSINESS DAYS PRIOR WRITTEN NOTICE SUBJECT
TO MAKER’S PAYMENT OF THE CONSEQUENTIAL LOSS INCURRED BY PAYEE AS A RESULT OF
THE TIMING OF SUCH PREPAYMENT; PROVIDED, HOWEVER, THAT MAKER SHALL NOT HAVE THE
OPTION TO DESIGNATE ANY PORTION OF THE UNPAID PRINCIPAL BALANCE HEREOF TO BEAR
INTEREST AT A RATE BASED UPON THE LIBOR BASE RATE FOR A PERIOD OF NINETY (90)
DAYS FOLLOWING ANY SUCH PREPAYMENT OF ANY LIBOR BALANCE.  ANY REPAYMENT OR
PERMITTED PREPAYMENT OF PRINCIPAL MADE HEREUNDER SHALL NOT BE LESS THAN $100,000
(OR, IF GREATER THAN $100,000, IN INTEGRAL MULTIPLES OF $100,000, OR SUCH LESSER
AMOUNT AS IS THEN OUTSTANDING UNDER THIS NOTE).  ANY REPAYMENT OR PERMITTED
PREPAYMENT OF PRINCIPAL MADE HEREUNDER SHALL BE MADE TOGETHER WITH INTEREST
ACCRUED THROUGH THE DATE OF SUCH REPAYMENT OR PREPAYMENT, AS APPLICABLE.


 


11.                                 ADVANCE NOTICE.  PAYEE WILL USE ITS BEST
EFFORTS TO SUPPLY THE MAKER ADVANCE NOTICE OF THE INTEREST AND/OR PRINCIPAL
AMOUNTS THAT THE PAYEE HAS CALCULATED ARE DUE AT THE SCHEDULED PAYMENT DATES AT
LEAST ONE DAY IN ADVANCE, ASSUMING THE UNPAID PRINCIPAL BALANCE AND INTEREST
RATE REMAIN THE SAME UNTIL SUCH SCHEDULED PAYMENT DATE.  NOTWITHSTANDING THE
FOREGOING, NO FAILURE BY THE PAYEE TO GIVE SUCH NOTICE WILL REDUCE THE
OBLIGATION OF THE MAKER TO PAY SUCH AMOUNTS ON THE DATE THEY BECOME DUE.


 


12.                                 NOTICES.  ALL NOTICES REQUIRED OR PERMITTED
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN OR MADE AS
FOLLOWS:  (A) IF SENT BY HAND DELIVERY, UPON DELIVERY; (B) IF SENT BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, UPON RECEIPT (AS INDICATED ON THE
RETURN RECEIPT); AND (C) IF SENT BY FACSIMILE, UPON RECEIPT (WHICH SHALL BE
CONFIRMED BY A CONFIRMATION REPORT FROM THE SENDER’S FACSIMILE MACHINE),
ADDRESSED TO MAKER OR PAYEE AT THE FOLLOWING RESPECTIVE ADDRESSES OR SUCH OTHER
ADDRESS AS SUCH PARTY MAY FROM TIME TO TIME DESIGNATE BY WRITTEN NOTICE TO THE
OTHER:


 

Payee:

 

Wells Fargo Bank, National Association

 

 

1445 Ross Avenue, 3rd Floor

 

 

MAC T5303-031

 

 

Dallas, Texas 75202

 

 

Attention: Susan K. Nugent, Assistant Vice President

 

 

Fax: (214) 969-0370

 

 

 

Maker:

 

Fossil Partners, L.P.

 

 

2280 N. Greenville Avenue

 

 

Richardson, Texas 75082-4412

 

 

Attention: Mike L. Kovar

 

 

Fax: (972) 498-9448

 


13.                                 LEGAL FEES.  IF THIS NOTE IS PLACED IN THE
HANDS OF ANY ATTORNEY FOR COLLECTION, OR IF IT IS COLLECTED THROUGH ANY LEGAL
PROCEEDING AT LAW OR IN EQUITY OR IN BANKRUPTCY, RECEIVERSHIP OR OTHER COURT
PROCEEDINGS, MAKER AGREES TO PAY ALL COSTS OF COLLECTION INCLUDING, BUT NOT
LIMITED TO, COURT COSTS AND REASONABLE ATTORNEYS’ FEES.

 

8

--------------------------------------------------------------------------------


 


14.                                 WAIVERS.  MAKER AND EACH SURETY, ENDORSER,
GUARANTOR AND OTHER PARTY EVER LIABLE FOR PAYMENT OF ANY SUMS OF MONEY PAYABLE
ON THIS NOTE, JOINTLY AND SEVERALLY WAIVE PRESENTMENT AND DEMAND FOR PAYMENT,
PROTEST, NOTICE OF PROTEST, INTENTION TO ACCELERATE, ACCELERATION AND
NON-PAYMENT, OR OTHER NOTICE OF DEFAULT, AND AGREE THAT THEIR LIABILITY UNDER
THIS NOTE SHALL NOT BE AFFECTED BY ANY RENEWAL OR EXTENSION IN THE TIME OF
PAYMENT HEREOF, OR IN ANY INDULGENCES, OR BY ANY RELEASE OR CHANGE IN ANY
SECURITY FOR THE PAYMENT OF THIS NOTE, AND HEREBY CONSENT TO ANY AND ALL
RENEWALS, EXTENSIONS, INDULGENCES, RELEASES OR CHANGES, REGARDLESS OF THE NUMBER
OF SUCH RENEWALS, EXTENSIONS, INDULGENCES, RELEASES OR CHANGES.


 

No waiver by Payee of any of its rights or remedies hereunder or under any other
document evidencing or securing this Note or otherwise shall be considered a
waiver of any other subsequent right or remedy of Payee; no delay or omission in
the exercise or enforcement by Payee of any rights or remedies shall ever be
construed as a waiver of any right or remedy of Payee; and no exercise or
enforcement of any such rights or remedies shall ever be held to exhaust any
right or remedy of Payee.

 


15.                                 ACCELERATION.  IF MAKER FAILS OR REFUSES TO
PAY ANY PART OF THE PRINCIPAL OF OR INTEREST UPON THIS NOTE AS THE SAME BECOME
DUE, OR UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT OR OTHER DEFAULT HEREUNDER
OR UNDER ANY OTHER AGREEMENT OR INSTRUMENT SECURING OR ASSURING THE PAYMENT OF
THIS NOTE OR EXECUTED IN CONNECTION HEREWITH, THEN IN ANY SUCH EVENT THE HOLDER
HEREOF MAY, AT ITS OPTION, DECLARE THE ENTIRE UNPAID BALANCE OF PRINCIPAL AND
ACCRUED INTEREST ON THIS NOTE TO BE IMMEDIATELY DUE AND PAYABLE, AND FORECLOSE
ALL LIENS AND SECURITY INTERESTS SECURING PAYMENT HEREOF OR ANY PART HEREOF.


 


16.                                 INTEREST LAWS; SPREADING.  ANY PROVISION
HEREIN, OR IN ANY DOCUMENT SECURING THIS NOTE, OR ANY OTHER DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR IN ANY OTHER AGREEMENT OR COMMITMENT,
WHETHER WRITTEN OR ORAL, EXPRESSED OR IMPLIED, TO THE CONTRARY NOTWITHSTANDING,
NEITHER PAYEE NOR ANY HOLDER HEREOF SHALL IN ANY EVENT BE ENTITLED TO RECEIVE OR
COLLECT, NOR SHALL OR MAY AMOUNTS RECEIVED HEREUNDER BE CREDITED, SO THAT PAYEE
OR ANY HOLDER HEREOF SHALL BE PAID, AS INTEREST, A SUM GREATER THAN THE MAXIMUM
AMOUNT PERMITTED BY APPLICABLE LAW TO BE CHARGED TO THE PERSON, PARTNERSHIP,
FIRM OR CORPORATION PRIMARILY OBLIGATED TO PAY THIS NOTE AT THE TIME IN
QUESTION.  IF ANY CONSTRUCTION OF THIS NOTE OR ANY DOCUMENT SECURING THIS NOTE,
OR ANY AND ALL OTHER PAPERS, AGREEMENTS OR COMMITMENTS, INDICATE A DIFFERENT
RIGHT GIVEN TO PAYEE OR ANY HOLDER HEREOF TO ASK FOR, DEMAND OR RECEIVE ANY
LARGER SUM AS INTEREST, SUCH IS A MISTAKE IN CALCULATION OR WORDING WHICH THIS
CLAUSE SHALL OVERRIDE AND CONTROL, IT BEING THE INTENTION OF THE PARTIES THAT
THIS NOTE, AND ALL OTHER INSTRUMENTS SECURING THE PAYMENT OF THIS NOTE OR
EXECUTED OR DELIVERED IN CONNECTION HEREWITH SHALL IN ALL THINGS COMPLY WITH
APPLICABLE LAW AND PROPER ADJUSTMENTS SHALL AUTOMATICALLY BE MADE ACCORDINGLY. 
IN THE EVENT THAT PAYEE OR ANY HOLDER HEREOF EVER RECEIVES, COLLECTS OR APPLIES
AS INTEREST, ANY SUM IN EXCESS OF THE MAXIMUM RATE, IF ANY, SUCH EXCESS AMOUNT
SHALL BE APPLIED TO THE REDUCTION OF THE UNPAID PRINCIPAL BALANCE OF THIS NOTE,
AND IF THIS NOTE IS PAID IN FULL, ANY REMAINING EXCESS SHALL BE PAID TO MAKER. 
IN DETERMINING WHETHER OR NOT THE INTEREST PAID OR PAYABLE, UNDER ANY SPECIFIC
CONTINGENCY, EXCEEDS THE MAXIMUM RATE, IF ANY, MAKER AND PAYEE OR ANY HOLDER
HEREOF SHALL, TO THE MAXIMUM EXTENT PERMITTED UNDER APPLICABLE LAW:
(A) CHARACTERIZE ANY NON-PRINCIPAL PAYMENT AS AN EXPENSE OR FEE RATHER THAN AS
INTEREST, (B) EXCLUDE VOLUNTARY PREPAYMENTS AND THE EFFECTS THEREOF,
(C) ”SPREAD” THE TOTAL AMOUNT OF INTEREST THROUGHOUT THE ENTIRE TERM OF THIS
NOTE; PROVIDED THAT IF THIS NOTE IS PAID AND PERFORMED IN FULL PRIOR TO THE END
OF THE FULL CONTEMPLATED TERM HEREOF, AND IF THE

 

9

--------------------------------------------------------------------------------


 


INTEREST RECEIVED FOR THE ACTUAL PERIOD OF EXISTENCE THEREOF EXCEEDS THE MAXIMUM
RATE, IF ANY, PAYEE OR ANY HOLDER HEREOF SHALL REFUND TO MAKER THE AMOUNT OF
SUCH EXCESS, OR CREDIT THE AMOUNT OF SUCH EXCESS AGAINST THE AGGREGATE UNPAID
PRINCIPAL BALANCE OF ALL ADVANCES MADE BY THE PAYEE OR ANY HOLDER HEREOF UNDER
THIS NOTE AT THE TIME IN QUESTION.


 


17.                                 CHOICE OF LAW.  THIS NOTE IS BEING EXECUTED
AND DELIVERED, AND IS INTENDED TO BE PERFORMED IN THE STATE OF TEXAS.  EXCEPT TO
THE EXTENT THAT THE LAWS OF THE UNITED STATES MAY APPLY TO THE TERMS HEREOF, THE
SUBSTANTIVE LAWS OF THE STATE OF TEXAS SHALL GOVERN THE VALIDITY, CONSTRUCTION,
ENFORCEMENT AND INTERPRETATION OF THIS NOTE. IN THE EVENT OF A DISPUTE INVOLVING
THIS NOTE OR ANY OTHER INSTRUMENTS EXECUTED IN CONNECTION HEREWITH, THE
UNDERSIGNED IRREVOCABLY AGREES THAT VENUE FOR SUCH DISPUTE SHALL LIE IN ANY
COURT OF COMPETENT JURISDICTION IN DALLAS COUNTY, TEXAS TO THE EXTENT SUCH
DISPUTE IS NOT RESOLVED BY BINDING ARBITRATION PURSUANT TO THE PAYEE’S CURRENT
ARBITRATION PROGRAM DESCRIBED IN SECTION 19 BELOW.


 


18.                                 LOAN AGREEMENT.  THIS NOTE IS EXECUTED IN
CONNECTION WITH THE LOAN AGREEMENT AND THE HOLDER HEREOF IS ENTITLED TO ALL THE
BENEFITS PROVIDED THEREIN AND IN THE OTHER AGREEMENTS, DOCUMENTS, INSTRUMENTS
AND CERTIFICATES ENTERED INTO IN CONNECTION WITH THE LOAN AGREEMENT.


 


19.                                 AGREEMENT FOR BINDING ARBITRATION.  THE
PARTIES AGREE TO BE BOUND BY THE TERMS AND PROVISIONS OF THE PAYEE’S CURRENT
ARBITRATION PROGRAM WHICH IS INCORPORATED BY REFERENCE HEREIN AND IS
ACKNOWLEDGED AS RECEIVED BY THE PARTIES PURSUANT TO WHICH ANY AND ALL DISPUTES
SHALL BE RESOLVED BY MANDATORY BINDING ARBITRATION UPON THE REQUEST OF ANY
PARTY.


 


20.                                 AMENDMENT AND RESTATEMENT.  THIS NOTE
INCREASES, AMENDS, MODIFIES AND RESTATES, BUT DOES NOT EXTINGUISH THE
INDEBTEDNESS EVIDENCED BY, THAT CERTAIN REVOLVING LINE OF CREDIT NOTE DATED
SEPTEMBER 23, 2004, IN THE STATED PRINCIPAL AMOUNT OF $50,000,000, EXECUTED BY
MAKER AND PAYABLE TO THE ORDER OF PAYEE.

 

[THE REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Maker has caused this Note to be duly executed and delivered
in Dallas, Texas, as of the date first above written.

 

 

 

FOSSIL PARTNERS, L.P.

 

 

 

 

By:

Fossil, Inc., its general partner

 

 

 

 

 

 

 

By:

 /s/ Randy S. Kercho

 

 

Randy S. Kercho,

 

 

Executive Vice President

 

--------------------------------------------------------------------------------